Citation Nr: 0808131	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  96-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for chronic lumbar strain for the period from 
December 2, 1994, through February 3, 1998.

2.  Entitlement to an evaluation greater than 40 percent for 
chronic lumbar strain from February 4, 1998.

3.  Entitlement to service connection for a chronic bilateral 
knee disability, claimed on a direct basis and as secondary 
to service-connected chronic lumbar strain.

4.  Entitlement to service connection for a chronic left hip 
disability, claimed on a direct basis and as secondary to 
service-connected chronic lumbar strain.

5.  Entitlement to service connection for a chronic cervical 
spine disability, claimed on a direct basis and as secondary 
to service-connected chronic lumbar strain.

6.  Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse, Ms. T.J.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to June 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).  

By way of a June 1995 rating decision, the RO, inter alia, 
granted service connection for chronic low back pain and 
assigned the low back disability a 20 percent rating 
effective from December 2, 1994, the date VA received his 
original claim for compensation for a low back disability 
(See 38 C.F.R. § 3.400).  The veteran appealed this RO 
decision granting his initial rating.  During the course of 
this appeal, the RO, in a December 1998 rating action, 
assigned an increased (40 percent) disability rating for the 
veteran's back disorder, effective from February 4, 1998.

In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal regarding the low back disorder), separate 
ratings can be assigned for separate periods of time based on 
the facts found - "staged" ratings.  As such, consideration 
must be given to whether a higher rating is warranted at any 
period for this service-connected low back disability from 
December 2, 1994, to the present, based on the facts found.  
In other words, since the veteran had perfected his appeal 
from the initial disability rating assigned for his back 
condition, the Board will address whether he was entitled to 
a disability rating higher than 20 percent for any period 
prior to February 4, 1998, as well as whether he is entitled 
to a disability rating higher than 40 percent at any point 
from February 4, 1998.  

The Board also notes that the veteran was assigned temporary 
total ratings pursuant to 38 C.F.R. § 4.29, for periods of 
extended in-patient treatment for his service-connected 
disabilities.  [These include periods from April 1, 1998, to 
April 30, 1998, from May 12, 1998, to June 30, 1998, and from 
September 23, 1998, to October 31, 1998.]  After each of 
these time periods, the 40 percent disability rating that was 
then in effect was reinstated.  In this decision, the Board 
will address whether a higher rating is warranted for any 
periods during which time the veteran was not in receipt of a 
temporary total rating.

The veteran also appeals from a July 1999 RO rating decision 
by which the RO, in pertinent part, denied service connection 
for bilateral knee and left hip disabilities, claimed as 
either directly incurred in service during a line-of-duty 
automobile accident, or as secondary to his service-connected 
back disorder.  

In May 2000, the veteran testified before one of the 
undersigned Veterans Law Judges in a hearing held at the 
Montgomery RO.  In March 2001, the Board remanded the issues 
on appeal to the RO for additional evidentiary and procedural 
development.  Additional issues addressed in that Remand 
included entitlement to a higher rating for hypertension and 
entitlement to service connection for a cerebrovascular 
accident as secondary to service-connected hypertension.  As 
to both of these matters, the Board remanded and requested 
that the RO issue a Statement of the Case (SOC), as required 
in Manlicon v. West, 12 Vet. App. 238 (1999).  While an SOC 
was issued addressing both issues, the veteran did not submit 
a timely VA Form 9 as to either.  Consequently, these issues 
have been dropped from the appeal.  

During the course of the remand, the veteran appealed a May 
2001 rating decision by which the RO, in pertinent part, 
denied service connection for a cervical spine disability.  
As with the other issues, the veteran claimed the cervical 
spine disability was either directly incurred in service 
during a line-of-duty automobile accident, or was secondary 
to his service-connected back disorder.  

In December 2004, the RO denied the veteran's new claim for a 
rating in excess of 10 percent for hypertension.  The veteran 
submitted a timely notice of disagreement with the December 
2004 decision, but was never sent an SOC.  

In a February 2006 rating decision, the RO confirmed and 
continued the 20 percent evaluation assigned for chronic low 
back strain for the period from December 2, 1994, through 
February 3, 1998, and the 40 percent evaluation assigned for 
chronic low back strain for the period from February 4, 1998.  
By this decision, the RO also confirmed the denials of 
service connection for a bilateral knee disability, a left 
hip disability, and a cervical spine disability.  These 
claims were returned to the Board in June 2007 and the 
veteran now continues his appeal.

In August 2007, the veteran and his spouse, Ms. T.J. (who is 
reportedly a Registered Nurse), appeared at the RO to present 
oral testimony before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been duly associated with the 
veteran's claims folder.  During his hearing the veteran and 
his representative assert that the veteran should be in 
receipt of a 40 percent rating for the low back disorder from 
some point in1993.  This is prior to the effective date of 
service connection for the low back disorder.  It is unclear 
as to whether or not the veteran actually wishes to raise a 
claim for an earlier effective date for service connection.  
This matter has not been addressed by the agency of original 
jurisdiction (AOJ) and it is referred to the RO to take 
appropriate action to determine whether the veteran wishes to 
raise such a claim. 

For the reasons that will be discussed below, the issues of 
entitlement to service connection for chronic cervical spine, 
left hip, and bilateral knee disabilities, and the issue of 
entitlement to an increased evaluation in excess of 10 
percent for hypertension are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant and his representative if further action 
is required on his part.


FINDINGS OF FACT

1.  For the period from December 2, 1994, to February 3, 
1998, the veteran's chronic lumbar strain was manifested by 
subjective complaints of recurrent low back pain with 
moderate limitation of motion (primarily on forward flexion 
to no less than 50 degrees), clinical evidence of spasm of 
the right paravertebral muscles, and radiographic evidence of 
disc space narrowing without herniated nucleus pulposus or 
neurological problems.

2.  For the period from February 4, 1998, to the present, the 
veteran's chronic lumbar strain has been manifested by 
subjective complaints of near-constant low back pain, with 
severe limitation of motion and severe spasm of the 
paravertebral muscles with degenerative changes of the 
lumbosacral spine vertebrae, with no clinical evidence of any 
definite sciatic neuropathy or lumbar radiculopathy being 
present.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent for chronic lumbar strain from December 2, 1994, to 
February 3, 1998, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5294, 5295 (1997).  

2.  The criteria for an evaluation greater than 40 percent 
for chronic lumbar strain from February 4, 1998 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the majority of the 
issues currently on appeal stem from claims received prior to 
the VCAA's implementation in November 2000.  During the 
course of the appeal, the Board remanded the case to the RO 
in March 2001 for additional evidentiary and procedural 
development, including providing him with notice of the 
provisions of the VCAA as they pertained to his increased 
rating and service connection claims.  A review of the claims 
file indicates that correspondence has been sent to the 
veteran several times during the course of the appeal, duly 
notifying him of the VCAA provisions that pertained to the 
issues in contention, with the most recent notification sent 
in a letter dated in March 2006.  The Board acknowledges that 
for the low back increased rating issues on appeal, VCAA 
notice could only be provided after-the-fact, as the law was 
implemented after the appealed rating decisions were 
rendered, and that in an ideal situation, the notice required 
by 38 U.S.C.A. § 5103(a) should be provided to a claimant 
before the initial unfavorable rating decision of the RO on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  While 
the initial VCAA notice letter provided full notice only 
after the initial decisions, any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the claimant was not provided 
full notice prior to the first adjudication of the claims, 
the content of the subsequently provided notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claims at issue were readjudicated at the RO level, with 
additional supplemental statements of the case provided to 
the veteran following each readjudication.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and the actions taken by VA have essentially cured 
the error in the timing of notice.  Therefore, the Board's 
adjudication of this appeal would not result in prejudice to 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran has been made aware of the 
information and evidence necessary to substantiate his 
increased rating claims and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his increased 
rating claims during the course of this appeal.  His service 
medical records and all relevant private, Social Security 
Administration (SSA), and VA medical records pertaining to 
the state of his service-connected low back disability for 
the period from December 2, 1994, to January 17, 2006, have 
been obtained and associated with the claims file.  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his increased rating 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claims for higher evaluations 
for his low back disorder.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as they pertained to claims for increased 
rating and earlier effective dates.  In correspondence dated 
in March 2006, the veteran was informed of the VCAA 
provisions as they pertained to these matters, in compliance 
with the Court's holding in Dingess.  Therefore, to move 
forward with adjudication of the appeal with respect to the 
increased rating issue for a low back disorder would not 
cause any prejudice to the veteran.

Pertinent laws and regulations

Increased ratings (musculoskeletal disabilities):

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2007).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  Accordingly, medical determinations should be 
made regarding whether affected joints exhibit pain on use, 
weakened movement, excess fatigability, incoordination, or 
any other disabling symptom, including whether or not pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
These determinations should, if feasible, be portrayed in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups beyond that clinically 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

During the course of this appeal, specifically, on September 
23, 2002, a new formula for rating impairment of the spine 
due to intervertebral disc disease (IVDS) under Diagnostic 
Code 5293 was implemented.  (As of September 26, 2003, it was 
redesignated Diagnostic Code 5243.)  The revision provides 
for the assignment of the following evaluations: 



Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months
6
0
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months
4
0
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months
2
0
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months
1
0
Note(1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.

Note(2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher evaluation 
for that segment.


On September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  If the application of the revised regulation results 
in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 7-2003 (November 19, 2003).  The 
new and earlier rating criteria are listed below, with the 
effective date of each identified in parentheses.   

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)



5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)
5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 26, 2003)



The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 



General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10



Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
(38 C.F.R. § 4.71a effective September 26, 2003)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)



(a.)  Factual background and analysis: Entitlement to an 
initial evaluation greater than 20 percent for chronic lumbar 
strain from December 2, 1994, to February 3, 1998

The medical records concurrent with the veteran's period of 
active service show that, in December 1988, he sustained a 
traumatic back injury after he stepped off of a curb to cross 
a busy street and accidentally walked into a moving vehicle.  
The accident was determined to have been incurred in the line 
of duty.  

By rating decision of June 1995, the veteran was awarded 
service connection for chronic lumbar strain as a residual of 
injury sustained in the in-service accident, with December 2, 
1994, assigned as the effective date for the VA compensation 
award.  

The evidence associated with the veteran's claims file that 
pertains to the severity of his service-connected lumbar 
strain for the period from December 2, 1994 to February 3, 
1998, includes VA and private medical records and oral 
testimony presented by the veteran in support of his claim at 
an RO hearing conducted in August 1996.  These show that the 
veteran received occasional treatment for complaints of 
persistent low back pain.

A private medical report dated in October 1994 shows that the 
veteran received treatment for low back pain.  His back was 
non-tender on examination and noted to have full range of 
motion.

VA examination of the veteran's spine in January 1995 shows 
that he was on no prescription pain medications for his back 
symptoms at the time.  He described having low back pain 
radiating to his buttocks.  No muscle spasm or physical 
deformities were detected.  X-rays revealed no bony 
abnormalities in structure or alignment of the vertebral 
bodies.  Range of motion study showed forward flexion to 60 
degrees, backward extension to 20 degrees, lateral flexion to 
30 degrees (bilaterally), and rotation to 30 degrees 
(bilaterally).  The diagnosis was chronic low back pain.

VA outpatient treatment reports dated March 1995 to January 
1996 show that the veteran received treatment for complaints 
of persistent low back pain with limping and a sensation of 
weakness in his back.  No tenderness or deformity was found 
on examination.  Prescribed treatment involved anti-
inflammatory medication, a TENS unit, and application of a 
heat pad.

VA examination in April 1996 shows that the veteran 
complained of persistent low back pain that kept him from 
standing for long periods of time or lifting weights of more 
than 10 pounds.  No deformities or postural abnormalities 
were detected, although minimal spasm of his right paraspinal 
musculature was noted.  Forward flexion was to 50 degrees 
(with pain), backward extension was to 17 degrees (with 
pain), left lateral flexion was to 25 degrees, right lateral 
flexion was to 26 degrees, left rotation was to 20 degrees, 
and right rotation was to 30 degrees.  There was no evidence 
of neurological involvement and X-rays revealed no bony or 
disc space abnormality of his lumbosacral spine.

At an August 1996 RO hearing, the veteran testified that his 
low back pain was constant, caused him to limp, and was only 
partially relieved through his combined use of pain 
medication, heat packs, and a TENS unit.

Private orthopedic treatment reports dated in May 1997 show 
that X-rays of the veteran's lumbosacral spine revealed 
degenerative disc disease manifested by disc space narrowing 
of his lower thoracic and lumbar spines, but with no evidence 
of herniated nucleus pulposus.  

Thereafter, the evidence that is relevant to the state of the 
veteran's low back disability is pertinent only to the period 
from February 4, 1998, onwards.

The Board has applied the criteria of the rating schedule to 
the above evidence and finds that the criteria for an initial 
evaluation greater than 20 percent for the period from 
December 2, 1994, to February 3, 1998, have not been met.  
The disability picture presented by the objective evidence 
indicates that the veteran's chronic lumbar strain during 
this period is manifested by recurrent low back pain with 
moderate limitation of motion (primarily on forward flexion 
to no less than 50 degrees), clinical evidence of spasm of 
the right paravertebral muscles, and radiographic evidence of 
disc space narrowing without herniated nucleus pulposus.  
These symptoms more closely approximate the criteria for a 20 
percent evaluation on the basis of Diagnostic Code 5295 for 
muscle spasm, or a 20 percent evaluation on the basis of 
Diagnostic Code 5292 for moderate limitation of motion.  
Assignment of a higher evaluation is not warranted as the 
evidence does not demonstrate severe limitation of motion, or 
evidence of severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, or 
marked limitation of forward bending in standing position.  
Application of the criteria of Diagnostic Code 5293 is not 
warranted for this period of time as the medical evidence 
does not show any clinical diagnosis of intervertebral disc 
syndrome and there was also no evidence that there was 
herniated nucleus pulposus associated with the degenerative 
disc disease.  

The Board has also considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 20 percent for chronic 
lumbar strain due to additional limitation of motion 
resulting from pain or functional loss.  See 38 C.F.R. 
§§ 4.40 and 4.45.  However, the Board notes that pain as a 
limiting factor in the veteran's range of motion of his 
lumbar spine has been addressed in the April 1996 medical 
examination.  Furthermore, the 20 percent rating assigned for 
the period prior to February 4, 1998, is predicated on the 
clinical determinations regarding the restrictions imposed by 
pain, which demonstrate only moderate limitation of lumbar 
spine motion.  Thus, the Board is of the opinion that the 
competent medical evidence of record does not show that the 
veteran currently has additional disability caused by 
weakness, fatigability, incoordination, or pain on movement 
of his lumbar spine so as to warrant an evaluation higher 
than 20 percent prior to February 4, 1998, when considering 
the guidance in DeLuca, supra.  

The Board acknowledges that the veteran is competent to 
report his symptoms.  To the extent that the veteran has 
asserted that he warrants more than a 20 percent evaluation 
for chronic lumbar strain prior to February 4, 1998, the 
Board finds that the preponderance of the evidence does not 
support his contentions, for all the reasons stated above.  
The Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an initial 
evaluation in excess of 20 percent for chronic lumbar strain 
for the period from December 2, 1994 to February 3, 1998.  
The appeal in this regard is thus denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of this issue, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.3 (2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has considered the possibility that different 
ratings may be warranted for different time periods, such as 
when a claimant experiences multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Such ratings are 
known as "staged" ratings.  Here, however, while there is 
some variation in the description of symptoms over the period 
from December 2, 1994 to February 3, 1998, there is no period 
of distinctly more or less severe symptoms so as to predicate 
assignment of "staged" ratings.

(b.)  Factual background and analysis: Entitlement to an 
evaluation greater than 40 percent for chronic lumbar strain 
from February 4, 1998

The Board observes that the veteran is currently assigned a 
40 percent evaluation for his chronic lumbar strain effective 
from February 4, 1998.  On appeal, he seeks a higher 
evaluation than 40 percent for his orthopedic disability.  
Prior to September 23, 2002, the only evaluation greater than 
40 percent that was provided by the applicable version of the 
rating schedule then in effect was a 60 percent evaluation 
for pronounced intervertebral disc syndrome manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  (The next 
higher evaluation provided by the rating schedule is a 100 
percent evaluation based on ankylosis of the spine in an 
unfavorable angle with marked deformity, pursuant to 
Diagnostic Code 5286.  However, as there is absolutely no 
clinical evidence of ankylosis as present, assignment of a 
total schedular evaluation will not be given any further 
consideration.)

The Board has reviewed the clinical and testimonial evidence 
for the period from February 4, 1998, to September 22, 2002, 
which includes the following:

VA hospitalization reports show that on February 4, 1998, the 
veteran was admitted for inpatient treatment of acute low 
back pain of sudden onset without any known precipitating 
event.  Tenderness of both right and left paraspinal muscles 
was observed and the veteran was unable to move his 
lumbosacral spine to perform any range of motion.  CT scan 
revealed central disc bulging at the L5-S1 vertebral juncture 
but no evidence of a herniated disc.  Subsequent examination 
in April 1998 shows that the veteran walked with a cane in a 
stooped posture, with evident low back pain and limitation of 
motion but no abnormal mobility of his lumbosacral spine.  
MRI of his lumbosacral spine revealed no disc prolapse.  

At a May 1998 RO hearing, the veteran and his spouse, Ms. 
T.J., testified that his low back pain was constant, radiated 
down his hips and lower extremities, and limited his ability 
to perform or participate in substantial physical activity.  

May 1998 VA treatment reports show that the veteran 
complained of constant low back pain and tenderness.  He 
needed crutches to assist him with walking and had problems 
putting his full weight upon his low back due to his service-
connected disability.  MRI and CT examination of his 
lumbosacral spine was negative.  The examiner observed the 
veteran and concluded that he was not a malingerer.  An 
August 1998 hospital report shows that the veteran was 
admitted for treatment of severe low back pain with severe 
paravertebral muscle spasm and zero range of motion.  

A June 1999 VA outpatient report shows that the veteran 
received treatment for severe muscle spasm and low back pain.

The report of a March 2000 VA examination shows that the 
veteran complained of constant low back pain with stiffness 
and weakness most days of the week that was aggravated by 
cold and damp weather, prolonged standing, and performing 
twisting, pulling, and bending motions.  He wore a supportive 
back brace and used anti-inflammatory medication, analgesic 
cream, exercises, and a TENS unit to relieve some of his 
symptoms.  He had no history of prior surgery for his back 
disorder.  Range of motion study shows 85 degrees of forward 
flexion and 30 degrees of backward extension with moderate 
functional loss on both ranges due to pain.  Lateral flexion 
was to 40 degrees, bilaterally, and lumbar rotation was to 35 
degrees, bilaterally, with minimal functional loss on both 
ranges due to pain.  The diagnosis was chronic low back pain.

At a May 2000 hearing before a traveling Board Member, the 
veteran testified, in pertinent part, that his low back 
disability was manifested by constant pain and occasional 
muscle spasms.  He stated that his pain felt like an 8 on a 
scale of 1 to 10, with 10 being the most severe.  He worked 
at the time in a records storage area and was restricted by 
his physician from lifting any more than 10 pounds because of 
his back disability.  He lost some time from work because of 
elevated back pain episodes and treated his symptoms with 
anti-inflammatory medication, a TENS unit, heat, and rest.

The report of an August 2001 VA examination shows that the 
veteran complained of persistent low back pain that prevented 
him from engaging in heavy physical labor.  He reported that 
he treated his symptoms with pain medication, exercises, 
heat, analgesic cream, and a TENS unit.  Clinical examination 
revealed tenderness on palpation of his lumbosacral area and 
his paravertebral muscles with associated muscle spasm.  
Forward flexion was limited to 40 - 50 degrees, with onset of 
pain preventing further motion.  (Normal forward flexion is 
to 95 degrees.)  Backward extension was to 20 degrees.  
(Normal backward extension is to 35 degrees.)  Lateral 
flexion was to 40 degrees, bilaterally.  (Normal lateral 
flexion is to 40 degrees on either side.)  Lateral rotation 
was to 20 degrees, bilaterally.  (Normal lateral rotation is 
to 35 degrees on either side.)  X-rays revealed no bony 
pathology except for mild wedge compression deformity at L1, 
but were essentially within normal limits.  The diagnosis was 
chronic low back pain, currently treated with physical 
therapy, back brace, TENS unit, and anti-inflammatory pain 
medication, with intermittent and very mild radiculopathy 
symptoms.  His level of lumbosacral spine functional loss due 
to low back pain was characterized as severe.

X-rays of the veteran's lumbosacral spine that were obtained 
in September 2001 and November 2001 were negative for any 
evidence of bony pathology.

Applying the above facts to the version of the rating 
schedule for intervertebral disc syndrome as it existed prior 
to September 23, 2002, the Board finds that the disability 
picture presented by the medical evidence does not more 
closely approximate the criteria for a 60 percent evaluation 
for pronounced intervertebral disc syndrome.  The Board notes 
that Diagnostic Code 5293 assigns a 60 percent rating on the 
basis of actual demonstrable symptoms of sciatic neuropathy, 
manifested by symptoms consistent with neurological 
impairment, and not on the basis of mere pain alone.  The 
clinical records simply do not demonstrate that there is an 
actual herniated disc condition affecting the veteran's 
lumbosacral spine.  While there was some apparent bulging 
noted in February 1998, the Board finds it significant that 
subsequent MRI and CT scans in May 1998 were negative for 
disc bulging, and that X-rays showed only mild wedge 
compression in August 2001, with no bony pathology seen at 
all on X-rays in September and November 2001.  Furthermore, 
the veteran's low back disorder does not otherwise rise to 
the level of disability rated as pronounced intervertebral 
disc syndrome.  While the veteran's low back disorder caused 
pain, spasm and limitation of motion, and there is evidence 
of "very mild radiculopathy" symptoms noted in August 2001, 
the objective evidence does not demonstrate the presence of 
pronounced sciatic neuropathy accompanied by the loss of the 
ankle jerk reflex, with little intermittent relief, as 
contemplated in the criteria for a 60 percent evaluation.  
While the clinical evidence demonstrates that the veteran's 
low back pain is severe, with little intermittent relief, 
resulting in severe functional loss of his lumbar spine 
motion, this level of impairment is adequately reflected by 
the 40 percent evaluation assigned for severe limitation of 
lumbar spine motion, pursuant to Diagnostic Code 5292 then in 
effect.  The Board notes that Diagnostic Code 5293 assigns a 
60 percent rating only on the basis of demonstrable 
pronounced symptoms of intervertebral disc syndrome, such as 
symptoms of sciatic neuropathy, manifested by symptoms 
consistent with neurological impairment, and the Code does 
not provide for such a rating on the basis of pain alone.  In 
any case, the clinical evidence at this juncture does not 
demonstrate that the constellation of symptomatology 
associated with the veteran's chronic lumbar strain, to 
include his level of functional loss due to pain, more 
closely approximates the criteria for a 60 percent evaluation 
as analogous to intervertebral disc syndrome under Diagnostic 
Code 5293 then in effect, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45, pursuant to DeLuca.      

Thereafter, on September 23, 2002, new criteria for rating 
intervertebral disc syndrome were implemented under 
Diagnostic Code 5243, which provided for the assignment of a 
60 percent evaluation when the objective evidence 
demonstrated that the syndrome was manifested by 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A December 2002 outpatient report shows that the veteran was 
treated for severe low back symptoms that were diagnosed as 
back pain and muscle spasms.

A July 2003 VA medical report shows that the veteran was 
treated for chronic low back pain.  He reported that he was 
receiving some improvement in his symptoms due to physical 
therapy.  His active range of motion of his lumbosacral spine 
was deemed to have been within functional limits.  Tenderness 
of his paravertebral musculature at the L4-S1 levels, 
bilaterally, was observed, but no muscle spasm was noted.  
His gait was essentially normal.  The report made reference 
to a prior MRI study that purportedly shows a herniated disc 
at L4-L5.  

However, a subsequent VA examination conducted in August 2003 
shows that clinical findings were obtained that the examiner 
determined to be completely inconsistent with the prior 
history of disc collapse or degenerative disc disease 
previously presented in the clinical record.  The examiner 
noted that on range of motion testing in August 2003, the 
veteran could forward flex to 70 degrees, backward extend to 
20 degrees, laterally flex to 30 degrees and on the right and 
28 degrees on the left, and laterally rotate to 35 degrees, 
bilaterally.  No spasm or tenderness was elicited on 
palpation of the lumbosacral spine or paravertebral 
musculature.  X-rays revealed normal findings, with no 
evidence of degenerative joint disease affecting any of the 
vertebral facets, and well-maintained disc spaces throughout 
the entire lower dorsal and upper lumbar spine.  The 
veteran's ankle jerks were +4, bilaterally.  The examiner 
opined that the veteran was presently experiencing only a 
mild degree of disability due to his low back disorder and 
would experience only mild fatigability with no signs of any 
back instability.  His ability to function was only mildly 
affected by his back disability.  The diagnosis was chronic 
lumbar strain.

Effective September 26, 2003, objective evidence of 
unfavorable ankylosis of the entire thoracolumbar spine was 
required to warrant the assignment of a 50 percent 
evaluation, pursuant to the revised Diagnostic Code 5237.

Private X-ray studies conducted in association with 
chiropractic treatment in April 2004 show that there were 
degenerative changes manifested by posterior spurring at the 
veteran's L4-L5 and L5-S1 vertebrae.

A private nerve conduction study that was performed in June 
2004 shows, in pertinent part, that no clinical findings 
suggestive of lumbosacral radiculopathy were detected in the 
veteran.

The report of a January 2006 VA orthopedic examination shows 
that the veteran had no hospitalization or periods of 
incapacitation associated with his low back disability within 
the past year.  He complained of having near-constant low 
back pain most days out of the week that was aggravated by 
prolonged walking, standing, and sitting.  He was being 
treated with a regimen of muscle relaxants and non-steroidal 
anti-inflammatory medications.  The veteran moved slowly on 
examination and with an antalgic gait, getting on and off the 
examination table with difficulty.  He could forward flex his 
lumbar spine to 45 degrees, backward extend it to only zero 
degrees, and laterally flex it to 20 degrees, bilaterally.  
There was no sciatic tension signs elicited and his reflexes 
were normal and symmetric at the knees and ankles.  Motor and 
sensory function was within normal limits and there was no 
increased limitation of motion due to weakness, fatigability, 
or incoordination.  No bony abnormality was detected on X-ray 
examination.  The diagnosis was arthralgia of the lumbar 
spine with back pain.

At an August 2007 hearing before one of the undersigned 
Veterans Law Judges, the veteran and his spouse (who 
identified herself as a Registered Nurse), testified in 
pertinent part that he experienced constant back pain at all 
times that he perceived to be a baseline 9 on a scale of 1 to 
10 (with 10 being the most severe pain).  His low back was 
reportedly aggravated by cold and damp weather and all 
prolonged activity, including prolonged sitting, and he was 
restricted in his physical activities to lifting no more than 
20 pounds.  Symptomatic flare-ups would occur on a daily 
basis and his low back disability prevented him from being 
hired by potential long-term employers, forcing him to have 
to accept temporary employment to earn money for himself and 
his family.  He also experienced frequent muscle spasm and 
shooting pains down both buttocks and lower extremities.

Applying the revised criteria for rating the veteran's 
chronic lumbar strain, the Board finds that the objective 
medical evidence does not demonstrate that his low back 
disability meets the criteria for an evaluation greater than 
40 percent, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45, pursuant to DeLuca.  The weight of the clinical 
evidence indicates that he does not actually have any 
existing sciatic neuropathy or lumbar radiculopathy 
associated with his service-connected back disability to 
justify application of the rating code for intervertebral 
disc syndrome.  In any case, the evidence does not 
objectively demonstrate that the veteran's low back 
disability has produced incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months, 
as contemplated in the criteria for a 60 percent evaluation 
under the revised Diagnostic Code 5243.  In this regard, the 
Board notes that on VA examination in January 2006, the 
veteran had no hospitalization or periods of incapacitation 
associated with his low back disability within the past year.  
The clinical evidence also does not demonstrate that the 
veteran has ankylosis.  Therefore, he is unable to meet the 
criteria for a 50 percent evaluation under the revised 
criteria of Diagnostic Code 5237.  While the veteran and his 
spouse (a medical professional) are credible to characterize 
his low back pain as being very severe, the functional loss 
associated with this pain is not clinically demonstrated to 
be analogous to, or otherwise more closely approximate the 
level of impairment associated with unfavorable ankylosis of 
the entire thoracolumbar spine.  

Therefore, in view of the foregoing discussion, there is no 
basis to allow his claim for a rating increase in excess of 
40 percent for his chronic lumbar strain for the period from 
February 4, 1998 to the present.  His appeal in this regard 
is denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The analysis above was undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods, such as when a claimant experiences 
multiple distinct degrees of disability that might result in 
different levels of compensation during the appeal period.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  As noted in the introduction, the veteran was already 
granted temporary total ratings for the periods during which 
time he was hospitalized.  While there is some variation in 
the description of symptoms over the period since 1998, there 
is no period of distinctly more or less severe symptoms so as 
to predicate assignment of "staged" ratings (at times other 
than the periods for which the veteran has been awarded a 
temporary total rating).

(c.)  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for chronic 
lumbar strain prior to February 4, 1998, and a 40 percent 
evaluation thereafter, are clearly contemplated in the 
Schedule and that the veteran's service-connected low back 
disability is not so exceptional nor unusual such as to 
preclude the use of the regular rating criteria.  As noted 
above, the veteran was already awarded temporary total 
ratings for his periods of hospitalization in 1998.  Frequent 
periods of hospitalization since 1998 are not shown.

Where there is no evidence of an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the Board is not required to 
discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).


ORDER

An initial evaluation greater than 20 percent for chronic 
lumbar strain from December 2, 1994 to February 3, 1998, is 
denied.

An evaluation greater than 40 percent for chronic lumbar 
strain both prior to and after February 4, 1998 is denied.


REMAND

The current medical evidence indicates that the veteran has 
chronic musculoskeletal disabilities affecting his cervical 
spine, left hip, and both knees.  The diagnoses presented in 
private medical reports dated in April 2004 include chronic 
neck muscle spasm with radiculitis, root compression, and 
segmental dysfunction; left hip spasm with tenderness, 
restricted movement, and abnormal motion; acquired limb 
shortening of the lower extremity (the affected limb was not 
specified); and history of right knee surgery with 
osteoarthritis.  Arthritis of both knees was also noted in a 
February 1999 VA outpatient treatment report.  Private 
medical reports from August 2000 also show a diagnosis of 
bilateral tilting patellae that required supportive braces.  
The veteran contends that his disabilities involving the 
cervical spine, left hip, and knees were incurred as a result 
of physical alterations to his bodily mobility imposed upon 
him by his service-connected low back disability.  In the 
alternative, he contends that these diagnoses represent late-
manifesting disabilities that were nevertheless directly 
related to traumatic injuries sustained during active duty 
when he was struck by a moving vehicle while crossing a 
street.  (In this regard, the in-service accident was 
determined to have been incurred in the line of duty, and his 
service-connected low back disability is directly related to 
injuries sustained in the motor vehicle accident.)  

The Board has reviewed the extensive private, SSA, and VA 
medical records associated with the claims file and finds 
that an adequate nexus opinion addressing the theories of 
causation asserted by the veteran within the context of his 
clinical history has not been obtained.  While the Board 
notes that a medical opinion stating that there is no link 
between the veteran's cervical spine disability and his 
service-connected low back disability was presented in a 
March 2000 VA examination report, this opinion is inadequate 
for adjudication purposes because the opining physician did 
not have the veteran's claims file available for review.  

Therefore, these issues should be remanded so that the 
veteran may be scheduled for a VA medical examination, in 
which definitive diagnoses of his current cervical spine, 
left hip, and bilateral knee disabilities may be obtained.  
Thereafter, a nexus opinion for each diagnosis, based on the 
opinion physician's review of the veteran's clinical history, 
should be presented.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Additionally, if it is determined that no direct 
link to service, or a secondary link to a service-connected 
disability exists, the nexus opinion should also consider the 
likelihood that the cervical spine, left hip, and bilateral 
knee disabilities are aggravated (i.e., worsened beyond their 
normal natural progress) by the low back disability and, if 
so, the opinion should attempt to quantify the degree to 
which each disability at issue is aggravated.  [See Allen v. 
Brown, 7 Vet. App. 439 (1995):  Aggravation of a nonservice-
connected disability by a service-connected disability 
creates entitlement to service connection for the amount of 
disability over and above that existing before the 
aggravation.]  See also 38 C.F.R. § 3.310(b) (effective 
October 10, 2006).  

The Board takes note that at an RO hearing before the 
undersigned Acting Veterans Law Judge in August 2007, the 
veteran reported that his treating VA physician, Dr. R., of 
the Tuskegee VA Medical Center, had informed him that his 
cervical spine, left hip, and bilateral knee disabilities 
were, in fact, secondarily related to his service-connected 
low back disability.  Although the treatment notes from Dr. 
R. that have been associated with the claims folder do not 
contain any mention of this link, the RO should attempt to 
contact Dr. R. at the Tuskegee VA Medical Center and request 
that he provide a statement in this regard.

The history of the veteran' claim shows that he was denied an 
increased evaluation in excess of 10 percent for hypertension 
and that he was denied service connection for residuals of a 
cerebrovascular accident by rating decision of July 1999.  
Thereafter, he filed a notice of disagreement with respect to 
these denials in August 1999.  In March 2001, during the 
course of this appeal, the Board remanded the issue to the RO 
for issuance of a statement of the case addressing these 
issues, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).  In December 2002, the RO sent the veteran a 
statement of the case addressing the increased rating issue 
for hypertension and the service connection claim for a 
cerebrovascular accident, pursuant to the Board's remand 
instructions.  The record shows that the veteran failed to 
file a timely substantive appeal of either issue and that his 
appeal in this regard lapsed.  

In April 2004, the veteran reopened his claim for a rating 
increased in excess of 10 percent for hypertension.  The 
claim was denied in a December 2004 rating decision and the 
veteran filed a notice of disagreement with this 
determination that was received by the RO in February 2005.  
A review of the claims file indicates that a statement of the 
case was not provided in response.  This matter remains 
pending and a statement of the case addressing the specific 
issue of entitlement to an evaluation greater than 10 percent 
for hypertension must be provided to the veteran in response 
to the timely notice of disagreement.  Manlincon, supra.  

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO should contact Dr. R. of the 
Tuskegee VA Medical Center and request 
that he provide a statement regarding 
whether or not he believes that there is 
a causative relationship between that the 
veteran's service-connected low back 
disability and his current cervical 
spine, left hip, and/or bilateral knee 
disabilities. 

2.  The veteran should be afforded a VA 
examination by the appropriate physician 
to obtain definitive diagnoses of with 
regard to any cervical spine, left hip, 
and bilateral knee disabilities.  The 
veteran's claims folder must be made 
available for the physician's review 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included in the 
examiner's report.  Afterwards, the 
physician should determine the 
likelihood that the veteran's cervical 
spine, left hip, and bilateral knee 
diagnoses were consistent with traumatic 
injuries associated with his in-service 
motor vehicle accident, or were 
otherwise secondarily related to his 
service-connected low back disability.  
All indicated tests and studies are to 
be performed.  Following the 
examination, the examiner is requested 
to provide an opinion as the following 
questions:

(a.)  Is it at least as likely as 
not that the veteran's cervical 
spine disability is related to 
traumatic injuries sustained in an 
automobile accident during active 
duty?  

[i.]  If not, then is it at 
least as likely as not that the 
cervical spine disability is 
secondarily related to the 
veteran's service-connected low 
back disability?

[ii.]  If not, then is the 
cervical spine disability 
aggravated (i.e., worsened 
beyond its natural progression) 
by the veteran's service-
connected low back disability?  
If so, the examiner should 
attempt to objectively quantify 
the degree of aggravation above 
and beyond the level of 
impairment had no aggravation 
occurred.

(b.)  Is it at least as likely as 
not that the veteran's left hip 
disability is related to traumatic 
injuries sustained in an 
automobile accident during active 
duty?  

[i.]  If not, then is it at 
least as likely as not that the 
left hip disability is 
secondarily related to the 
veteran's service-connected low 
back disability?

[ii.]  If not, then is the left 
hip disability aggravated 
(i.e., worsened beyond its 
natural progression) by the 
veteran's service-connected low 
back disability?  If so, the 
examiner should attempt to 
objectively quantify the degree 
of aggravation above and beyond 
the level of impairment had no 
aggravation occurred.

(c.)  Is it at least as likely as 
not that the veteran's right 
and/or left knee disability is 
related to traumatic injuries 
sustained in an automobile 
accident during active duty?  

[i.]  If not, then is it at 
least as likely as not that the 
right and/or left knee 
disability is secondarily 
related to the veteran's 
service-connected low back 
disability?

[ii.]  If not, then is the 
right and/or left knee 
disability aggravated (i.e., 
worsened beyond its natural 
progression) by the veteran's 
service-connected low back 
disability?  If so, the 
examiner should attempt to 
objectively quantify the degree 
of aggravation above and beyond 
the level of impairment had no 
aggravation occurred.

A complete and sustainable rationale is 
requested for the opinions rendered.  If 
the examiner is unable to present an 
opinion without resorting to speculation, 
he should so state in his report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to service connection for a 
chronic cervical spine disability, left 
hip disability, and bilateral knee 
disability should be readjudicated.  If 
service connection for any of these 
claimed disabilities remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

5.  The RO must provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to a 
rating higher than 10 percent for 
hypertension.  The veteran must be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2007).  Only if a timely 
substantive appeal is filed with respect 
to this issue may the case be returned 
to the Board for further appellate 
consideration in this regard.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



			
          DENNIS F. CHIAPPETTA                         
RICHARD C. THRASHER 
	              Veterans Law Judge                                 
Acting Veterans Law Judge
          Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
_________________________________________        
WAYNE BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


